DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 10-18 and 20 of U.S. Patent No. 10,872,326 (hereinafter ‘326). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application and claims 1-6, 8, 10-18 and 20 of ‘326 teaches a method and system of product recognition using multi-model image processing.  

U.S. Patent Appl. No. 17/129,347
U.S. Patent No. 10,872,326
1. A system to recognize retail products in a physical retail store, comprising: 

a portable user device comprising: 

an imaging system configured to capture a series of frames; 

at least one tangible memory storing a local product database comprising sets of product imaging data, wherein each set of product imaging data corresponds to one of multiple different retail products; and 

a decision control circuit communicatively coupled with the memory and configured to: 

process each frame of a set of frames, captured by the imaging system, by at least a first modeling technique relative to a first image attribute and obtain a corresponding first product identification probability that an item, captured within each of the set of frames, is estimated to be a first product; 

process each frame of the set of frames by a second modeling technique relative to a second image attribute that is different than the first image attribute, and obtain a corresponding second product identification probability that the item, captured within each of the set of frames, is estimated to be the first product; 

collectively evaluate first product identification probabilities and second product identification probabilities of the first product; and 

identify, based on the collective evaluation, when one or more of the first product identification probabilities and the second product identification probabilities has a predefined relationship with a collective threshold probability and cause an image of the first product to be displayed in response to identifying that the predefined relationship with the collective threshold probability exists.
1. A system to recognize retail products in a physical retail store, comprising: 

a portable user device comprising: 

a housing; 

an imaging system at least partially positioned within the housing and configured to capture at least one or more video content, wherein each video content comprising a series of frames; 

an image processing circuit secured within the housing and communicatively coupled with the imaging  system, and the image processing circuit is configured to select and extract at least a subset of frames comprising one or more individual frames from the series of frames of a video content; 

at least one tangible memory positioned within the housing and storing a local product database locally storing sets of product imaging data, wherein each set of product imaging data corresponds to one of hundreds of different retail products available for sale from a retail store and comprises a product identifier and at least image attribute data exclusively corresponding to a respective product of the hundreds of different retail products; and 

a decision control circuit communicatively coupled with the memory and configured to: 

process each frame of the subset of frames by at least a first modeling technique relative to a first image attribute and obtain a corresponding first product identification probability that an item, captured within each of the subset of frames, is estimated to be a first product of the hundreds of products; 

process each frame of the subset of frames by a second modeling technique relative to a second image attribute that is different than the first image attribute, and obtain corresponding second product identification probability that the item, captured within each of the subset of frames, is estimated to be the first product of the hundreds of products; 

determine an aggregated first identification probability of the first product as a function of the first product identification probabilities corresponding to the frames of the subset of frames; 

determine an aggregated second identification probability of the first product as a function of the second product identification probabilities corresponding to the frames of the subset of frames; 

collectively evaluate the aggregated first identification probability and the aggregated second identification probability of the first product for the frames of the subset of frames and identify when one or more of the aggregated first identification probability and the aggregated second identification probability has a predefined relationship with a collective threshold probability; and 

cause an image of the first product to be displayed in response to identifying that one or more of the aggregated first identification probability and the aggregated second identification probability has the predefined relationship with the collective threshold probability.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
In view of the prosecution history of U.S. Patent Application No. 16/800,290 (now U.S. Patent No. 10,872,326), as well as the inspection of relevant prior art including patent literature and non-patent literature, claims 1-22 are allowable over prior art as there has not been any prior art references or combination there that has been identified to read over the claimed invention.
None of the cited and/or relevant prior art, single or in combination, teaches the combination: 
“process each frame of a set of frames, captured by the imaging system, by at least a first modeling technique relative to a first image attribute and obtain a corresponding first product identification probability that an item, captured within each of the set of frames, is estimated to be a first product; 
process each frame of the set of frames by a second modeling technique relative to a second image attribute that is different than the first image attribute, and obtain a corresponding second product identification probability that the item, captured within each of the set of frames, is estimated to be the first product; 
collectively evaluate first product identification probabilities and second product identification probabilities of the first product; and 
identify, based on the collective evaluation, when one or more of the first product identification probabilities and the second product identification probabilities has a predefined relationship with a collective threshold probability and cause an image of the first product to be displayed in response to identifying that the predefined relationship with the collective threshold probability exists”, 
as recited in claims 1 and 13. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687